[Cite as State v. Shriner, 2016-Ohio-7672.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                  :

                 Plaintiff-Appellee,            :

v.                                              :                      No. 16AP-66
                                                                   (C.P.C. No. 14CR-5937)
James W. Shriner,                               :
                                                               (REGULAR CALENDAR)
                 Defendant-Appellant.           :


                                          D E C I S I O N

                                    Rendered on November 8, 2016


                 On brief: Mike DeWine, Attorney General, Darcy T. Cook
                 and Anil Patel, for appellee. Argued: Darcy T. Cook.

                 On brief: Jon J. Saia and Jessica G. D'Varga, for appellant.
                 Argued: Jessica G. D'Varga.

                   APPEAL from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} James Shriner is appealing from his conviction on a single charge of forgery.
He assigns a single error for our consideration:
                 The trial court erred in denying Appellant's Motion for a
                 Mistrial after the Prosecutor's misconduct in closing
                 argument substantially prejudiced the rights of the
                 Appellant.

        {¶ 2} Our standard of review for a ruling on a motion for a mistrial is abuse of
discretion. Did the trial court judge abuse his discretion when he overruled the motion
for a mistrial precipitated by comments made during closing argument by the assistant
prosecuting attorney trying the case? Because the comments were made during the state's
rebuttal portion of the argument, defense counsel had no opportunity to respond
personally before the jury began its deliberations but objected.
No. 16AP-66                                                                              2

       {¶ 3} The trial court judge sustained the defense objection to the statements of
the assistant prosecuting attorney, which were: "[b]y putting that false information on
that page that is a forged document. The Defendant admitted to it on the stand." (Apr. 8,
2016 Tr. at 458.)
       {¶ 4} The assistant prosecutor's argument overlooked the required mental state
for forgery.
       {¶ 5}    After the trial court sustained the defense objection, the assistant
prosecuting attorney returned to the same improper argument by stating to the jury "I
was telling you about how the Defendant admitted to committing the offense of forgery."
(Tr. at 461.)
       {¶ 6} Defense counsel objected again. The trial judge sustained the objection
again and reprimanded the assistant prosecuting attorney. The judge instructed the
assistant prosecuting attorney to correct her misstatement by admitting directly to the
jury that she had misspoken.
       {¶ 7} The judge later correctly charged the jury on the elements of forgery,
including the requirement that Shriner had to have acted with knowledge of a fraud or
with knowledge he was facilitating a fraud in order to be found guilty of forgery.
       {¶ 8} We find that the trial court judge managed the situation appropriately. The
misstatements of the assistant prosecuting attorney were corrected. The correct jury
instruction was given. The trial court judge certainly was within his discretion to believe
and rule that he had corrected the misstatement and any harm the misstatement could
have caused and therefore should not grant a mistrial.
       {¶ 9} The sole assignment of error is overruled.
       {¶ 10} The judgment of the trial court is affirmed.
                                                                       Judgment affirmed.

                       KLATT and LUPER SCHUSTER, JJ., concur.